Citation Nr: 0003847	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  92-15 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisolm


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1966.

With regard to the veteran's claims of entitlement to service 
connection for a right knee disorder, a right hip disorder 
and low back disorder, these appeals initially arose from a 
January 1992 rating decision rendered by the White River 
Junction, Vermont, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's petitions to 
reopen these claims.  In a decision dated in March 1997, the 
Board of Veterans' Appeals (Board) upheld the RO's denial of 
the veteran's petitions.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which, pursuant to an Order of the 
Court in response to a Joint Motion to Remand filed by the 
parties to the appeal, vacated the Board's March 1997 
decision and remanded these claims to the Board for further 
adjudication.  In a June 1999 decision, the Board granted the 
veteran's petitions to reopen these claims, and remanded them 
to the RO for additional development of the record.  Upon 
completion of this development the RO again denied the 
veteran's claims and the case was returned to the Board for 
appellate consideration.  

Additionally, in the June 1999 Board decision, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, was remanded to the RO 
for additional development.  Upon completion of this 
development the RO again denied this claim, and this claim is 
also properly back before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran's right knee, right hip and low back disorders 
are caused by, related to, or aggravated by, his service-
connected residuals of a right great toe fracture or events 
during his period of active service.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, has been 
developed.

3.  The balance of the evidence of record does not indicate 
that the veteran's current acquired psychiatric disorder is 
related to his period of active service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for right 
knee, right hip, and low back disorders are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

2.  An acquired psychiatric disorder, to include PTSD, was 
not incurred during active service.  38 U.S.C.A. § 1101, 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for right knee, right 
hip and low back disorders.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

With regard to claims of entitlement to service connection on 
a secondary basis, service connection may be granted for any 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Additionally, the "veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation," that is, compensation is possible, for the 
degree of additional disability only, when it is established 
that a service-connected disability has aggravated a non-
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
right hip, right knee, and low back disorders are not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claims on the basis that they were not 
well grounded, the Board concludes that its decision to do so 
is not prejudicial to the appellant.  See Edenfield v. Brown, 
8 Vet. App 384 (1995) (en banc) (when the Board decision 
disallowed a claim on the merits where the United States 
Court of Appeals for Veterans Claims (Court) finds the claim 
to be not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeals on these issues because the claims are 
not well grounded is not prejudicial to the appellant.  See 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded. 

In the present case, the veteran contends that his right hip, 
right knee and low back disorders were incurred in service 
when he fractured his right great toe and was forced to walk 
in a deformed cast, and that further, his post-service 
accommodation of his right great toe disability has added to 
his other disabilities.  While the medical evidence of record 
indicates that the veteran does have current disabilities in 
relation to his right knee, right hip and low back, there is 
no competent evidence of record relating these disorders to 
his period of active service, or his service-connected 
residuals of a right great toe fracture.  Nor does the 
medical evidence show that his residuals of a right great toe 
fracture have aggravated his right hip, right knee, and low 
back disorders.  

The service medical evidence reveals that the veteran was 
treated for a broken right great toe in service, and was 
provided a cast; however, there are no in-service treatment 
records indicating that he had problems with his right knee, 
right hip or low back due to his cast.  The only complaint in 
service is in June 1966 when the veteran reported low back 
pain after lifting heavy objects.  Additionally, the 
veteran's July 1966 separation examination report notes that 
his spine, lower extremities and pelvis are all normal.  
Thus, there is no evidence of in-service treatment for these 
disorders.

With regard to nexus, none of the medical evidence of record 
relates the veteran's right hip, right knee, and low back 
disorders to his period of active service.  Further, at his 
January 1995 hearing before the RO, the veteran testified 
that no doctor had ever related his right hip, right knee or 
low back disorders to his right toe injury.  To the extent 
that the veteran is attempting to establish a medical nexus 
based solely on his own statements and testimony, absent 
evidence of continuity, he is not competent to do so.  His 
sworn testimony and other statements are not competent 
evidence of the etiology of his current disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

A review of the medical evidence reveals that the veteran was 
first treated for his low back, right knee and right hip in 
1977, some 11 years after his discharge from service.  In 
fact, in 1977 private vocational rehabilitation records, the 
treating physician notes that the veteran has had low back 
problems since an on the job injury in 1969 when the veteran 
injured his low back lifting, with no mention of a 
relationship to his right great toe fracture residuals or his 
period of active service.  

A December 1995 VA examination report notes that it is 
"possible, but not probable" that the veteran's right great 
toe residuals caused his right knee, right hip and low back 
disabilities, and goes on to note that "there is some 
evidence to suggest that [the veteran's] obesity may have 
played a role in the accelerated presence of degenerative 
joint disease both in the knee and the hip."  Although the 
examiner deems a relationship "possible," the implication 
of his additional statements is such that a connection is not 
being supported, and a "possible" relationship is not 
significant enough to well-ground the claim.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The lack of a relationship between the veteran's residuals of 
a right great toe fracture and his other claimed disorders is 
further supported in the report of a September 1999 VA 
examination report which notes that "[a]s to the patient's 
right knee, right hip and low back disorders, which are 
minimal by radiographic evidence and minimal on physical 
examination, any relationship to his right toe fracture of 
1966, and its residuals would be speculative, at best."  The 
examiner goes on to note that the "minimal" amount of 
degenerative joint disease could easily be accounted for by 
the veteran's "obesity and subsequent occupational 
activities," thus confirming the conclusions noted in the 
December 1995 examination report.

The September 1999 examiner also notes that "[i]t is found 
within the literature, that there is correlation between 
lower leg injury and degenerative joint disease of the lumbar 
spine, however, it is equally found in the literature, that 
increase [sic] weightbearing and overuse in occupational 
activities can lead to degenerative changes of the lumbar 
spine, hip and knee."  The veteran's attorney asserts that 
this statement constitutes a basis for a nexus finding and 
that it is sufficient to grant the claims in question.  The 
Board disagrees with this interpretation.  Considering this 
statement in the context of the examiner's entire seven page 
report and his earlier statements regarding any relationship 
between the veteran's right great toe fracture and his right 
knee, right hip and low back disorder being speculative, the 
Board finds that this statement was merely additional 
clarification of the examiner's opinion.  Namely, that 
despite the possibility of a relationship in literature, he 
did not believe such a relationship to be present in the 
veteran's case, but rather believed that his obesity and work 
activities were the basis for the veteran's current 
disorders.  Moreover, in an October 1999 addendum to the 
September 1999 examination report the examiner noted that in 
his opinion the veteran's right knee, right hip and low back 
disorders were not aggravated by his residuals of a right 
great toe fracture.  

Consequently, based on the medical evidence of record, there 
is no competent evidence relating the veteran's current right 
hip, right knee, and low back disorders to his period of 
active service or his residuals of a right great toe 
fracture, nor is there any indication that his non-service-
connected disabilities were aggravated thereby.  Accordingly, 
the Board finds that the veteran's claims of entitlement to 
service connection for right knee, right hip and low back 
disorders are denied as not well-grounded.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is well-grounded.  The Board 
further finds that the VA has met its duty to assist the 
veteran in the development of his claim.

a.  PTSD.

Service connection for PTSD may be granted where the record 
shows a current medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
38 C.F.R. § 3.304(f) (1999).  In determining whether service 
connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).  In the present case, the veteran was not engaged in 
combat, and does not assert that he was engaged in combat, 
therefore, those provisions relating to combat veterans and 
combat stressors are not applicable to him.  Additionally, 
the Board notes that the changes to 38 C.F.R. § 3.304(f) 
which went into effect during the pendency of the veteran's 
appeal of this claim do not impact the veteran's claim since 
he does not aver a combat related stressor.

With regard to the first element, the Board notes that the 
balance of the evidence indicates that the veteran does not 
suffer from PTSD.  None of the veteran's VA outpatient 
treatment records from September 1995 to May 1999 indicate a 
diagnosis of PTSD.  While they note some PTSD-like symptoms, 
they contain diagnoses of depression and anxiety.  The most 
recent of these records, from 1997 to 1999, document the 
veteran's treatment in group therapy.  These notes show that 
he participates in the group, is supportive of others in the 
group, has interacted with other members of the group outside 
of therapy, and has reported enjoyment of interactions with 
his daughter on visits to her house.  He also reported stress 
and depression in connection with his wife's psychiatric 
problems, his financial situation, periodic legal problems, 
and the lack of progress on his VA claims, although his 
experiences in service were seldom mentioned.

The only diagnosis of PTSD of record is found in a December 
1995 VA examination report.  In this report, the veteran 
reported his stressors to be that he developed a skin 
disorder on his hands and feet in service, and his commanding 
officer and first officer were disdainful of his medical 
needs.  These two officers would not permit him to abide by 
medical recommendations, such as wearing white sox beneath 
his boots, and assigned him tasks which aggravated his 
condition such  as washing pots and pans in hot water with 
heavy detergent.  When he would receive additional medical 
recommendations, they would increase their behavior and 
demean and humiliate him.  When he was recommended for a 
medical discharge they increased their actions in an attempt 
to force him to go absent without leave.  They assigned him 
to work with a shovel, rake, and lawnmower with chemicals 
causing his hands to bleed so badly that the duty officer 
sent him to the hospital and the inspector general's office.  
In reaction to this, the veteran was forced to scrape the wax 
off the floors with a putty knife, dust pan and broom, and 
then re-wax them.  Upon discharge his hand and foot disorder 
prevented him from getting work until he found a job in a 
shoe store, which he performed for ten years, until 1977 when 
physical limitations with his foot, knee and hip, as well as 
increased anxiety, forced him to quit that job.  

This examination report notes that the veteran's symptoms are 
nightmares, intrusive memories, and tearful episodes during 
the intrusive memories.  Additionally, the examiner noted 
that the veteran avoided people in general because of 
anxiety, and that he only has one friend and his wife in his 
life.  The veteran reported restricted range of affect and an 
inability to feel close to others.  He also avoids shows 
where people are mistreated and avoids thinking about his 
experiences.  The examination report also notes that the 
veteran complained of insomnia, irritability, poor 
concentration, hypervigilance, and that he carries pepper 
spray and a knife.  He also noted that he has symptoms of 
panic, shortness of breath, diaphoresis, increased heart rate 
and a sense of vasoconstriction when he thinks about his 
stressors.  

Significantly, the examiner notes that there may be some 
question as to whether or not the veteran's stressors are 
sufficient to satisfy the criteria for a diagnosis of PTSD, 
"because he did not actually witness violence or have his 
life threatened."  However, the examiner goes on to note 
that in her opinion, his experiences were so devaluing and 
humiliating, and induced such a sense of helplessness that it 
has led to the sequelae of PTSD.  She also noted that he had 
symptoms consistent with generalized anxiety disorder and 
dysthymia.

The Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994) (DSM IV) states as a requirement for PTSD, 
"[t]he person has been exposed to a traumatic event in which 
both of the following were present: 

(1) the person experienced, witnessed, or 
was confronted with an event or events 
that involved actual or threatened death 
or serious injury, or a threat to the 
physical integrity of self or others
(2) the person's response involved 
intense fear, helplessness, or horror."

As the examiner acknowledged, the veteran's stressor events 
did not involve threatened death or serious injury or a 
threat to his physical integrity.  Given the contradiction 
between the criteria laid out in the DSM IV, and the 
examiner's diagnosis, the RO requested that the veteran be 
re-examined by a board of two VA examiners.  In January 1999, 
this examination was held.  The examiners reviewed the claims 
file and the December 1995 examination report.

The January 1999 examination report notes that the veteran 
reported the same stressors as documented in the December 
1995 examination report, and identifies similar symptoms of 
PTSD.  With regard to the veteran's stressors, the examiners 
found that the veteran did feel demeaned, humiliated, and had 
his sense of self-worth undermined by the stressor events; 
however, he reported that he never "truly felt physically 
threatened, except that he indirectly was concerned that his 
health and his skin condition would be exacerbated."  As a 
result, the examiners found that the veteran's life and 
physical integrity were not threatened, "by his own 
description" and that his experiences do not satisfy the 
criteria for a stressor event as laid out in either DSM III-R 
or IV.  They also stated that the veteran had symptoms 
consistent with and similar to PTSD, but that they do not 
believe that he fills all the criteria for PTSD.  They 
attributed his dysfunction in affect regulation, motivation, 
and social functioning to his symptoms of dysthymia and 
anxiety.  They provided a diagnosis of dysthymia and anxiety 
disorder, not otherwise specified.

In weighing the evidence of record, the Board finds that the 
findings of the board of two examiners and the VA outpatient 
treatment records are more probative than the December 1995 
examination report.  Not only did the board of two examiners 
have the opportunity to consider the December 1995 findings 
in their conclusions, but their findings are more consistent 
with the language of the DSM criteria for PTSD.  Even the 
December 1995 examiner acknowledged that his stressors did 
not technically satisfy the criteria entirely.  Additionally, 
the Board is bolstered in this conclusion by the subsequent 
VA outpatient treatment records which also fail to diagnose 
PTSD, but rather support diagnoses of dysthymia, depression 
and anxiety disorder.  Accordingly, in the absence of a 
finding that the veteran has a diagnosis of PTSD, further 
consideration of this disorder is not warranted.

b.  An acquired psychiatric disorder, to exclude PTSD.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Examining the evidence outside the requirements of a PTSD 
claim, the Board finds that there is insufficient evidence of 
relationship between the events in the veteran's period of 
active service and his current disability to establish his 
claim of entitlement to service connection therefor.  A 
review of the record reveals that the only medical evidence 
which addresses the issue of a potential relationship between 
his current diagnosis and his events in service are the 
January 1999 examination report, and an August 1999 addendum.  
As with his physical complaints, the first post-service 
treatment for a psychiatric disorder is in 1977 when the 
veteran was examined for depression and anxiety in connection 
with his inability to work and his wife's psychiatric 
condition.  These treatment records make no mention of his 
period of active service as a source of his psychiatric 
problems.

In the January 1999 examination report by a board of two VA 
examiners, the examiners noted that "his experience in the 
military was clearly a significant stressor to him, and 
appears to be highly likely to have been in part the stressor 
which initiated and perhaps to [sic] continues to exacerbate 
his current level of symptomatology."  The examiners go on 
to state that, "although it is not possible to directly link 
his current symptoms to the in-service stressors that are 
described above, it is our opinion that it is as at least as 
likely as not that these events were significant contributors 
to his current symptomatology."

In an August 1999 addendum clarifying the latter statement, 
one of the examiner's reported that this conclusion was based 
on the veteran's assertion of what caused his anxiety and 
depression, that the veteran believed the etiology of his 
disorder to be his experiences in service.  The addendum also 
notes that, "it is not possible for [the examiners] to say 
when the veteran's symptoms began" and that treatment in 
service or proximate to service would be adequate support for 
the suggestion that these symptoms began in service; however, 
no such evidence was presented.  He added that while the 
veteran's symptoms appeared to be symptoms which are likely 
related to his experiences in service, the veteran did not 
have PTSD, which would link his diagnosis to a specific 
event, and that given his non-PTSD diagnosis, "it is not 
possible for [the examiners] to determine that the specific 
events in the military are the cause of the veteran's current 
symptoms."

This clarification of the January 1999 examination report 
indicates that the examiners did not intend to make a medical 
finding that the veteran's current psychiatric disorder was 
related to his experiences in service, but were reporting the 
veteran's assertions of its etiology.  The August 1999 
addendum states twice that the examiners cannot determine 
that his service experiences were the cause of his symptoms, 
especially in the absence of treatment evidence in or 
proximate to his discharge.  As noted, the record contains no 
indication of treatment before 1977, and the veteran has 
stated that he was first treated in 1994.  Additionally, the 
1977 treatment records fail to include any mention of his 
service experiences as triggers or contributors to his then 
treated psychiatric problems.

Accordingly, given the clarification of the examiners January 
1999 statement, and the absence of any evidence of 
psychiatric treatment prior to 1977, the Board finds that the 
preponderance of the evidence is against a finding that a 
relationship exists between his in service experiences and 
his current psychiatric disorder.  Consequently, his claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied. 


ORDER

Entitlement to service connection for a right knee, right 
hip, and low back disorder secondary to residuals of a right 
great toe fracture is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

